UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 29, 2015 (October 29, 2015) Frequency Electronics, Inc. (Exact name of registrant as specified in its charter) Delaware 1-8061 11-1986657 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 55 Charles Lindbergh Blvd., Mitchel Field, NY (Address of principal executive offices) (Zip Code) (516) 794-4500 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As noted in the press release issued on October 29, 2015 by Frequency Electronics, Inc. (the Company), Alan Miller will step down as the Company’s Secretary, Treasurer and Chief Financial Officer on December 31, 2015.From January 1, 2016 until the appointment of a successor CFO, Mr. Miller will serve as the Company’s interim CFO.The Company’s board of directors is undertaking a search to identify a new CFO to succeed Mr. Miller. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release of Frequency Electronics, Inc., dated October 29, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FREQUENCY ELECTRONICS, INC. /s/ Alan Miller By: Alan Miller Title: Secretary, Treasurer and Chief Financial Officer Date:October 29, 2015 EXHIBIT INDEX Exhibit No. Description Press Release of Frequency Electronics, Inc., dated October 29, 2015
